Exhibit 10.4

CERTIFICATE OF DESIGNATION OF

THE POWERS, PREFERENCES AND RELATIVE, PARTICIPATING,

OPTIONAL AND OTHER SPECIAL RIGHTS OF PREFERRED UNITS AND

QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS THEREOF

of

12% CUMULATIVE CONVERTIBLE CLASS B PREFERRED UNITS

for

ATLAS PIPELINE PARTNERS, L.P

ATLAS PIPELINE PARTNERS, L.P., a Delaware limited partnership (the “Company”)
pursuant to the provisions of the Delaware Revised Uniform Limited Partnership
Act and its Limited Partnership Agreement, does hereby state and certify that
pursuant to the authority expressly vested in ATLAS PIPELINE PARTNERS GP, LLC,
its general partner (the “General Partner”), the General Partner duly adopted
the following resolutions, which remain in full force and effect as of the date
hereof:

RESOLVED, that each of the 12% Cumulative Convertible Class B Preferred Units
rank equally in all respects and shall be subject to the following terms and
provisions:

1. Designation. There is hereby created a series of units designated as the “12%
Cumulative Convertible Class B Preferred Units” (the “Preferred Units”). The
number of Preferred Units shall be 20,000 and the face value of each Preferred
Unit shall be $1,000 (the “Face Value”).

2. Definitions. For purposes of this Certificate of Designation, the following
terms shall have meanings ascribed to them below:

“Call Option Conditions” means (i) the Company is in compliance with the terms
of this Certificate of Designations and the Registration Rights Agreement;
(ii) if the Holder has demanded registration pursuant to the Registration Rights
Agreement, either the Registrable Units (as defined in the Registration Rights
Agreement) are (A) eligible for resale without restriction pursuant to Rule
144(b) under the Securities Act of 1933, as amended or (B) are covered by an
effective registration statement and such registration statement is not subject
to any suspension or stop orders, the prospectus contained therein is current
and deliverable and not subject to any blackout or similar circumstance;
(iii) the Registrable Securities (as defined in the Registration Rights
Agreement (as defined below)) are listed on the Principal Market; and (iv) the
Company is not subject to any bankruptcy, insolvency or similar proceeding.



--------------------------------------------------------------------------------

“Call Redemption Price” equals $9.50 per unit (as may be adjusted pursuant to
Section 6(d)).

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its subsidiaries taken as a whole, to any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act);

(2) the adoption of a plan relating to the liquidation or dissolution of the
Company or the removal of the General Partner by the limited partners of the
Company;

(3) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” (as
those terms are used in Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act, or any successor provision), becomes the beneficial owner, directly or
indirectly, of more than 50% of the Voting Stock of the General Partner,
measured by voting power rather than number of shares; provided that a change of
control shall not be deemed to occur solely as a result of a transfer of the
general partnership interests of the Company or the equity interests in the
General Partner to a new entity in contemplation of the initial public offering
of such new entity, or as a result of any further offering of equity interests
of such new entity (or securities convertible into such equity interests) so
long as the persons or entities that beneficially own the general partnership
interests of the Company or the equity interests in the General Partner on the
Closing Date continue to hold the general partnership interests in such new
entity (or, in the case of a new entity that is not a partnership, no other
person or group beneficially owns more than 50% of the Voting Stock of such new
entity);

(4) the Company consolidates or merges with or into another person or any person
consolidates or merges with or into the Company, in either case under this
clause (4) in one transaction or a series of related transactions in which
immediately after the consummation thereof persons beneficially owning, directly
or indirectly, Voting Stock representing in the aggregate a majority of the
total voting power of the Voting Stock of the Company immediately prior to such
consummation do not beneficially own, directly or indirectly, Voting Stock
representing a majority of the total voting power of the Voting Stock of the
Company or the surviving or transferee person; or

(5) the first day on which a majority of the members of the Board of Directors
of the General Partner are not Continuing Directors.

“Closing Price” shall mean $7.50, as such Closing Price may be adjusted pursuant
to Section 6(d) of this Certificate of Designation.

“Common Units” shall mean the common units representing limited partner
interests of the Company.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the General Partner who (1) was a member of such Board of
Directors on the Closing Date or (2) was nominated for election or elected to
such Board of Directors with

 

2



--------------------------------------------------------------------------------

the approval of either (x) a majority of the Continuing Directors who were
members of such Board at the time of such nomination or election, or (y) any
“person” or “group” (as those terms are used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) who owns all
the general partnership interests or a majority of the equity interests of the
General Partner.

“Conversion Commencement Date” shall mean June 30, 2009; provided, however, that
if a Change in Control or a Company Event (as defined in Section 6(d)(iii))
shall have occurred or been announced before such date, the Conversion
Commencement Date shall be the date such Change in Control Transaction or
Company Event, as the case may be, shall have occurred or been announced.

“Conversion Price” shall mean the lesser of (a) the Closing Price or (b) 95% of
the Market Price as of the Conversion Notice Date (as defined below); provided,
however, if the Company elects to pay the Conversion Value to Holder instead of
issuing Common Units, the Conversion Price shall be the lesser of (a) the
Closing Price or (b) 100% of the Market Price as of the Conversion Notice Date.

“Conversion Value” shall mean: (i) if the Closing Price is less than the Market
Price, the number of Common Units issuable for the Preferred Units being
converted or redeemed multiplied by the Market Price and (ii) if the Closing
Price is greater than or equal to the Market Price, the Liquidation Value (as
defined below) of the Preferred Units being converted or redeemed.

“Currency Conversion Option” shall mean the right of the Company to satisfy a
Conversion Notice by paying to the Holder the Conversion Value as of the
Conversion Notice Date or Mandatory Conversion Date, as appropriate, rather than
issuing Common Units to it.

“Distribution Commencement Date” shall mean December 30, 2008.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Holder” means Investor as defined in the Purchase Agreement (as defined in
Section 5), or any of its transferees permitted pursuant to the terms of the
Purchase Agreement.

“Mandatory Conversion Date” shall mean the second year anniversary of the
Conversion Commencement Date, provided, however, that if the Call Option
Conditions shall not have been satisfied for the 20 Trading Days immediately
preceding such date, the Mandatory Conversion Date shall be such later date as
such conditions shall have been satisfied.

“Market Price” shall mean the average closing price of a Common Unit over the
ten (10) consecutive Trading Days immediately preceding the date as of which the
Market Price is being determined, provided that if the Common Units are not then
listed on any market or exchange, then the Market Price shall be the average of
the closing bid prices for the Common Units on the OTC Bulletin Board, or, if
such is not available, the National Quotation Bureau, or otherwise the average
of the closing bid prices for the Common Units quoted by two market-makers of
the Common Unit, or otherwise such Market Price shall be the fair market value
of one Common Unit as reasonably determined in good faith by the Company and the
Holders of a majority of the Preferred Units.

 

3



--------------------------------------------------------------------------------

“Principal Market” shall mean the New York Stock Exchange or such other
principal market or exchange on which the Common Units are then listed for
trading.

“Redemption Date” shall mean the date upon which a redemption effected pursuant
to the exercise of a Call Option shall be consummated.

“Senior Notes Restrictions” shall mean Section 4.08 of the Indenture, dated as
of December 20, 2005, by and among the Company, its subsidiaries named therein
and Wachovia Bank, National Association relating to the Company’s 8- 1/8% Senior
Notes due 2015, and Section 4.08 of the Indenture, dated as of June 27, 2008, by
and among the Company, its subsidiaries named therein and U.S. Bank National
Association relating to the Company’s 8- 3/4% Senior Notes due 2018.

“Trading Day” shall mean a day on which there is trading on the New York Stock
Exchange or such other market or exchange on which the Common Units are then
principally traded.

“Voting Stock” of any person as of any date means the equity interests of such
person pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the board of directors,
managers, general partners or trustees of such person (regardless of whether, at
the time, equity interests of any other class or classes shall have, or might
have, voting power by reason of the occurrence of any contingency) or, with
respect to a partnership (whether general or limited), any general partner
interest in such partnership.

3. Distributions. Commencing on the Distribution Commencement Date, the Holders
of the Preferred Units shall be entitled to receive cumulative distributions at
the per unit rate of twelve percent (12%) per annum of the Face Value of each
outstanding Preferred Unit. Distributions shall be paid on the same date (a
“Distribution Payment Date”) as the distribution payment date for Common Units
and the record dates for distributions on the Preferred Units and Common Units
shall be the same. Notwithstanding anything in this Section 3 to the contrary,
with respect to Preferred Units which are converted into Common Units, the
Holder shall not be entitled to a Preferred Unit distribution and a Common Unit
distribution with respect to the same period, but shall be entitled only to the
distribution to be paid based upon the class of equity held on the applicable
record date. Thus, if a Holder converts Preferred Units into Common Units prior
to a record date, on the applicable Distribution Payment Date, it shall receive
the Common Unit distribution with respect to such units and if the Holder
converts Preferred Units after a record date, on the applicable Distribution
Payment Date, it shall receive the Preferred Unit distribution.

4. Liquidation Value. In the event of any liquidation, dissolution or winding up
of the Company, either voluntary or involuntary, the Holders of the Preferred
Units shall be entitled to receive, out of the assets of the Company available
for distribution to unit holders, prior and in preference to any distribution of
any assets of the Company to the holders of any other class or

 

4



--------------------------------------------------------------------------------

series of equity securities (other than the Company’s 6.5% Cumulative
Convertible Preferred Units (the “Existing Preferred Units”), the amount of Face
Value per unit plus all accrued but unpaid distributions thereon (collectively,
the “Liquidation Value”). The foregoing shall not affect any rights which
Holders of Preferred Units may have with respect to any requirement that the
Company repurchase the Preferred Units or for any right to monetary damages.

5. Issuance of Preferred Units. The Preferred Units shall be issued by the
Company pursuant to a Purchase Agreement, dated as of December 30, 2008 (the
“Purchase Agreement”) between the Company and the initial subscribers for the
Preferred Units thereunder, and Holders shall enjoy the benefits of the
Registration Rights Agreement, dated as of December 30, 2008 (the “Registration
Rights Agreement”) between such parties in connection with the Purchase
Agreement to the extent set forth therein.

6. Conversion.

a) Conversion at Option of Holders. Commencing on the Conversion Commencement
Date, subject to the terms hereof, each Holder of the Preferred Units shall have
the right at any time and from time to time, at the option of such Holder, to
request conversion of any or all Preferred Units held by such Holder for such
number of fully paid, validly issued and nonassessable Common Units, free and
clear of any liens, claims or encumbrances, as is determined by dividing (i) the
Liquidation Value times the number of Preferred Units being converted, by
(ii) the applicable Conversion Price on the Conversion Notice Date (subject to
the limitations set forth in this Section 6). Immediately following such
conversion, the rights of the Holders of converted Preferred Units, including
without limitation, any accrual of distributions, shall cease and the persons
entitled to receive the Common Units upon the conversion of Preferred Units
shall be treated for all purposes as having become the owners of such Common
Units.

b) Mandatory Conversion. On the Mandatory Conversion Date, all then outstanding
Preferred Units shall be automatically converted into Common Units, determined
in the manner set forth in paragraph (a) above; provided however, that the
applicable Conversion Price shall be the Conversion Price based on the 10
Trading Days immediately preceding the Mandatory Conversion Date; provided,
however, that in lieu of converting the Preferred Units, the Company may
exercise the Currency Conversion Option, provided that it has provided the
Holder with written notice of such exercise no later than 10 Trading Days prior
to the Mandatory Conversion Date.

c) Mechanics of Conversion. To convert Preferred Units into Common Units, the
Holder shall give written notice (“Conversion Notice”) to the Company in the
form of page 1 of Exhibit A hereto (which Conversion Notice may be given by
facsimile transmission) stating that such Holder elects to convert the same and
shall state therein the number of Preferred Units to be converted; provided that
such number must be at least the lesser of 2,500 or the number of outstanding
Preferred Units, and the name or names in which such Holder wishes the
certificate or certificates for Common Units to be issued. The date of the
Conversion Notice shall be hereinafter be referred to as the “Conversion Notice
Date.” The Holder may not submit more than one Conversion Notice during any 30
day period. No later than 5 Trading Days after receipt of the Conversion Notice,
the Company shall notify Holder in writing (the “Company

 

5



--------------------------------------------------------------------------------

Notice”) of its option to either (i) issue Common Units to Holder or (ii) pay to
Holder the Conversion Value of the Preferred Units in cash pursuant to the
Currency Conversion Option. The Company shall then either issue the Common Units
or pay the Conversion Value of the Preferred Units being redeemed, as indicated
to the Holder, on a date (the “Conversion Date”) no later than 30 days after
Conversion Notice Date. In the event that the Company shall have elected to
issue Common Units, the Company shall, in the Company Notice, indicate its
computation of the number of Common Units to be received by Holder. On the
Conversion Date and subject to the book-entry provisions set forth below, such
Holder shall surrender the certificate or certificates representing the
Preferred Units being converted, duly endorsed, at the office of the Company or,
if identified in writing to Holder by the Company, at the offices of any
transfer agent for such units. If the Company shall have elected to pay the
Conversion Value to Holders on the Conversion Date, it shall wire Federal Funds
in the amount of the Conversion Value to the account of the Holder specified by
Holder to the Company. If the Company has elected to issue Common Units, then on
the Conversion Date, the Company shall issue Holder a certificate or
certificates for the number of Common Units to which such Holder shall be
entitled (with the number of and denomination of such certificates designated by
such Holder), and the Company shall immediately issue and deliver to such Holder
a certificate or certificates for the number of Preferred Units (including any
fractional shares) which such Holder has not yet elected to convert hereunder
but which are evidenced in part by the certificate(s) delivered to the Company
in connection with such Conversion Notice. If certificates evidencing the Common
Units are not received by the Holder within five (5) Trading Days of the
Conversion Date, then the Holder will be entitled to: (i) revoke and withdraw
its Conversion Notice, in whole or in part, at any time prior to its receipt of
those certificates or (ii) be paid immediately the Conversion Value by the
Company instead of receiving Common Units. In lieu of delivering physical
certificates representing the Common Units issuable upon conversion of Preferred
Units, provided the Company’s transfer agent is participating in the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Holder, the Company shall use its best efforts to cause its
transfer agent to electronically transmit the Common Units issuable upon
conversion or distribution payment to the Holder, by crediting the account of
the Holder’s prime broker with DTC through its Deposit Withdrawal Agent
Commission (“DWAC”) system. The time periods for delivery described above, shall
apply to the electronic transmittals through the DWAC system. The parties agree
to coordinate with DTC to accomplish this objective. The conversion pursuant to
this Section 6 shall be deemed to have been made immediately prior to the close
of business on the Conversion Date. The person or persons entitled to receive
the Common Units issuable upon such conversion shall be treated for all purposes
as the record Holder or Holders of such Common Units at the close of business on
the Conversion Date.

The Company’s obligation to issue Common Units upon conversion of Preferred
Units shall, subject to compliance with this subsection (a) in all material
respects, be absolute, is independent of any covenant of any Holder of Preferred
Units, and shall not be subject to: (i) any offset or defense; or (ii) any
claims against the Holders of Preferred Units whether pursuant to this
Certificate of Designation, the Registration Rights Agreement, or otherwise.

Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any Preferred Units in accordance with the terms hereof, the
Holder thereof shall not be required to physically surrender such Holder’s
certificates for Preferred Units to the

 

6



--------------------------------------------------------------------------------

Company unless such Holder is converting all of the Preferred Units then held by
such Holder. The Holders of Preferred Units and the Company shall maintain
records showing the number of Preferred Units so converted hereunder, the number
of Common Units received upon conversion and the dates of such conversions, or
shall use such other method, reasonably satisfactory to the Holders and the
Company, so as not to require physical surrender of certificates for Preferred
Units upon each such conversion. Notwithstanding the foregoing, if any Preferred
Units are converted as aforesaid, such Holder of Preferred Units may not
transfer its Preferred Units unless such Holder first physically surrenders to
the Company all certificates representing any Preferred Units which have
previously been converted in whole or in part, whereupon the Company will
forthwith issue and deliver upon the order of such Holder new certificate(s)
evidencing Preferred Units, registered as such Holder may request, representing
in the aggregate, together with all other certificates evidencing Preferred
Units held by such Holder, the remaining number of Preferred Units held by such
Holder. Each Holder of Preferred Units (and any successor in interest or
assignee), by acceptance of Preferred Units, acknowledges that, by reason of the
provisions of this paragraph, following conversion of any Preferred Units, the
number of Preferred Units actually owned by such Holder may be less than the
number of Preferred Units set forth on the face of the certificates representing
Preferred Units and held by such Holder.

d) Conversion Adjustments.

(i) If the Company or any of its subsidiaries, at any time while the Preferred
Units are outstanding (A) shall pay a unit distribution or otherwise make a
distribution or distributions on any equity securities (including instruments or
securities convertible into or exchangeable for such equity securities) in
Common Units, (B) subdivide outstanding Common Units into a larger number of
units, or (C) combine outstanding Common Units into a smaller number of units,
then each Affected Price (as defined below) shall be multiplied by a fraction,
the numerator of which shall be the number of Common Units outstanding before
such event and the denominator of which shall be the number of Common Units
outstanding after such event. Any adjustment made pursuant to this
Section 6(d)(i) shall become effective immediately after the record date for the
determination of unit holders entitled to receive such distribution or
distribution and shall become effective immediately after the effective date in
the case of a subdivision or combination.

As used herein, the Affected Prices (each an “Affected Price”) shall refer to:
(i) the Closing Price and the Call Redemption Price; or, as applicable,
(ii) each closing price for Common Units occurring on any Trading Day included
in the period used for determining the Market Price, which Trading Day occurred
before the record date in the case of events referred to in clause (A) of this
subparagraph 6(d)(i) and before the effective date in the case of the events
referred to in clauses (B) and (C) of this subparagraph 6(d)(i).

(ii) If the Company or any of its subsidiaries, at any time while the Preferred
Units are outstanding, shall distribute to all holders of Common Units evidences
of its indebtedness or assets or cash (other than the Company’s regularly
declared and scheduled distribution) or rights or securities (excluding

 

7



--------------------------------------------------------------------------------

those referred to in Section 6(d)(i) above and 6(d)(iii) below) or warrants to
subscribe for or purchase any security of the Company or any of its subsidiaries
(excluding those referred to in Section 6(d)(i) above and 6(d)(iii) below), then
each Affected Price shall be adjusted by multiplying the existing Affected
Price, by a fraction, (A) the numerator of which is the closing price per Common
Unit immediately prior to the record date fixed for determination of Holders of
Common Units entitled to receive the distribution (the “Reference Price”) less
the fair market value per Common Unit at such record date of the distribution as
reasonably determined by the General Partner in good faith and (B) the
denominator of which is the Reference Price; provided, however, that if the
Holder disputes the General Partner’s valuation above, the Holder and the
Company shall select a mutually acceptable appraiser (the “Appraiser”) whose fee
shall be borne equally by the Holder and the Company, and the fair market value
of such distribution shall be as determined by the Appraiser.

(iii) Prior to the consummation of any recapitalization, reorganization,
consolidation, merger, spin-off or other business combination (other than a
Change in Control Transaction) pursuant to which holders of Common Units are
entitled to receive securities or other assets with respect to or in exchange
for Common Units (a “Company Event”), the Company shall make appropriate
provision to insure that the Holder will thereafter have the right to receive
upon a conversion of its Preferred Units at the Conversion Price in lieu of the
Common Units otherwise receivable upon such conversion, such securities or other
assets received by the holders of Common Units in connection with the
consummation of such Company Event in such amounts as the Holder would have been
entitled to receive had the Preferred Units initially been issued with a
conversion rights for the form of such consideration (as opposed to Common
Units) at a conversion ratio for such consideration equal to a fraction, the
numerator of which is the outstanding Liquidation Value multiplied by the number
of outstanding Preferred Units and the denominator of which is the Conversion
Price. Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Holders.

(iv) In case of any Change of Control, then without limiting other rights
hereunder, the Holder shall have the right thereafter to, at its option,
(A) convert Preferred Units, in whole or in part, at the Conversion Price, into
the units and other securities, cash and/or property receivable upon or deemed
to be held by holders of Common Units following such Change of Control, and such
conversion shall be effected on the closing of the Change of Control (B) subject
to subject to the Senior Notes Restrictions, require the Company or its
successor to redeem, within five days of notice to the Company, the Preferred
Units, in whole or in part, at a redemption price equal to the greater of
(x) the Liquidation Value of the Preferred Units or (y) the Conversion Value of
the Preferred Units. To the extent that Holder does not exercise its option
described in the immediately preceding sentence, the terms of any such Change in
Control Transaction shall include such terms so as to continue to give to the
Holders the right to receive the amount of securities, cash and/or property upon
any conversion or redemption following

 

8



--------------------------------------------------------------------------------

such Change in Control Transaction to which a holder of the number of Common
Units deliverable upon such conversion would have been entitled in such Change
in Control Transaction. This provision shall similarly apply to successive
reclassifications, consolidations, mergers, sales, transfers or share exchanges.
Holder’s right to convert pursuant to clause (A) above shall be irrespective of
whether it has previously submitted a Conversion Notice within the prior 30
days.

e) Notice of Record Date. In the event of any taking by the Company of a record
date of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, any security or right convertible into or entitling the holder
thereof to receive additional Common Units, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right, the Company shall notify
each Holder of Preferred Units at least 15 days prior to the record date, of
which any such record is to be taken for the purpose of such dividend,
distribution, security or right and the amount and character of such dividend,
distribution, security or right; provided, however, that the foregoing
requirement shall be deemed satisfied if at least 15 days prior to record date,
the Company shall have issued a press release which shall be posted on the
Company’s website and carried by one or more wire services, containing the
required information.

f) Issue Taxes. The Company shall pay any and all issue, documentary, stamp and
other taxes, excluding any income, franchise or similar taxes, that may be
payable in respect of any issue or delivery of Common Units on conversion of, or
payment of distributions on, Preferred Units pursuant hereto. However, the
Holder of any Preferred Units shall pay any tax that is due because the Common
Units issuable upon conversion thereof or distribution payment thereon are
issued in a name other than such Holder’s name.

g) [Intentionally Omitted]

h) Fractional Units. No fractional Common Units shall be issued upon the
conversion of any Preferred Units. All Common Units (including fractions
thereof) issuable upon conversion of more than one Preferred Unit by a Holder
thereof shall be aggregated for purposes of determining whether the conversion
would result in the issuance of any fractional unit. If, after the
aforementioned aggregation, the conversion would result in the issuance of a
fraction of a Common Unit, the Company shall, in lieu of issuing any fractional
unit, either round up the number of units to the next highest whole number or,
at the Company’s option, pay the Holder otherwise entitled to such fraction a
sum in cash equal to the fair market value of such fraction on the Conversion
Date (as determined in good faith by the General Partner of the Company).

i) Specific Enforcement. The Company agrees that irreparable damage would occur
in the event that any of the provisions of this Certificate of Designation were
not performed in accordance with their specific terms or were otherwise
breached. Each Holder shall have all rights and remedies set forth in this
Certificate of Designation and all rights and remedies which such Holders have
been granted at any time under any other agreement or contract and all of the
rights which such Holders have under any law. Any person having any rights under
any provision of this Certificate of Designation shall be entitled to enforce
such

 

9



--------------------------------------------------------------------------------

rights specifically or pursue other injunctive relief or other equitable
remedies (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Certificate of Designation and to
exercise all other rights granted by law. Each Holder without prejudice may
withdraw, revoke or suspend its pursuit of any remedy at any time prior to its
complete recovery as a result of such remedy.

j) Conversion Limitations. The Company shall not be obligated to issue any
Common Units upon conversion of the Preferred Units, whether pursuant to this
Section 6, or otherwise, if the issuance of such Common Units would exceed that
number of units of Common Units which the Company may issue upon conversion of
the Preferred Units without breaching the Company’s obligations under the rules
or regulations of the Principal Market (the “Principal Market Cap”). To the
extent that the Preferred Units are converted for a number of Common Units that
would exceed the Principal Market Cap, the Company shall pay in cash to Holder
an amount equal to the Market Price multiplied by the number of excess Common
Units.

7. Company Redemption Rights.

a) The Company shall have the option (the “Call Option”) at any time to redeem
some or all of the outstanding Preferred Units for cash, for an amount
determined by dividing the Liquidation Value of the Preferred Units being
redeemed by the Conversion Price and multiplying by the Call Redemption Price;
provided, however, that the foregoing redemption must be exercised for no less
than the lesser of: (x) 2,500 Preferred Units, or (y) the number of remaining
outstanding Preferred Units. However, the foregoing right shall not affect the
right of the Holder to convert Preferred Units pursuant to the terms of
Section 6(a) with respect to any Conversion Notice submitted by Holder prior to
a Redemption Date and the conversion of such Preferred Units shall be governed
by the provisions of Section 6(a) and not this Section 7.

b) The exercise of the Call Option by the Company shall be subject to: (i) the
transmission of a written notice of the exercise of the Call Option to the
Holder (the “Call Option Notice”) no later than 10 Trading Days prior to the
applicable Redemption Date which shall specify the amount of Preferred Units
being redeemed; and (ii) the satisfaction of the Call Option Conditions on the
20 Trading Days immediately preceding the Call Option Notice and at all times
from the Call Option Notice to the applicable Redemption Date.

c) With respect to exercises of the Call Option, on the applicable Redemption
Date, the Company shall remit the applicable cash consideration to the Holder.
The Holder shall deliver to the Company the certificates representing the
Preferred Units as soon as practicable, following the applicable Redemption
Date.

8. Voting Rights. In addition to all other requirements imposed by Delaware law,
and all other voting rights granted under the Company’s Limited Partnership
Agreement, the affirmative vote of a majority of the Company’s outstanding
Preferred Units shall be necessary for repeal of this Certificate of Designation
or the Certificate of Limited Partnership or Limited Partnership Agreement or
any amendment to the Limited Partnership or Limited Partnership Agreement
(including any merger or consolidation) that may materially amend or change or
adversely affect any of the rights, preferences, obligations or privileges of
the Preferred Units provided, however, that any Holder of Preferred Units which
is a subsidiary of the Company shall not participate in such vote and the
Preferred Units of such Holders shall be disregarded and deemed not to be
outstanding for purposes of such vote.

 

10



--------------------------------------------------------------------------------

9. Notices. The Company shall distribute to the Holders of Preferred Units
copies of all notices, materials, annual and quarterly reports, proxy
statements, information statements and any other documents distributed generally
to the holders of Common Units of the Company, at such times and by such method
as such documents are distributed to such holders of such Common Units.

10. Certificates.

a) The certificate(s) representing the Preferred Units held by any Holder of
Preferred Units may be exchanged by such Holder at any time and from time to
time for certificates with different denominations representing an equal
aggregate number of Preferred Units, as reasonably requested by such Holder,
upon surrendering the same. No service charge will be made for such registration
or transfer or exchange. In the event that any Holder of Preferred Units
notifies the Company that its certificate(s) therefor have been lost, stolen or
destroyed, the Company shall promptly and without charge deliver replacement
certificate(s) to such Holder, provided that such Holder executes and delivers
to the Company an agreement reasonably satisfactory to the Company to indemnify
the Company from any loss incurred by it in connection with such lost, stolen or
destroyed certificate(s).

b) The certificate(s) representing the Preferred Units may be imprinted with a
legend in substantially the following form:

“THIS CERTIFICATE IS NOT REQUIRED TO BE PHYSICALLY SURRENDERED TO THE COMPANY IN
THE EVENT THAT THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE CONVERTED OR
REDEEMED IN PART. AS A RESULT, FOLLOWING ANY CONVERSION OR REDEMPTION OF ANY
PORTION OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE, THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY BE LESS THAN THE NUMBER OF UNITS INDICATED
ON THIS CERTIFICATE. IF ANY SECURITIES ARE CONVERTED AS AFORESAID, THE HOLDER OF
THIS CERTIFICATE MAY NOT TRANSFER ANY SECURITIES REPRESENTED BY THIS CERTIFICATE
UNLESS AND UNTIL SUCH HOLDER FIRST PHYSICALLY SURRENDERS TO ATLAS PIPELINE
PARTNERS, L.P. ALL CERTIFICATES REPRESENTING ANY SUCH SECURITIES WHICH HAVE
PREVIOUSLY BEEN CONVERTED IN WHOLE OR IN PART, WHEREUPON ATLAS PIPELINE PARTNERS
WILL FORTHWITH ISSUE AND DELIVER UPON THE ORDER OF SUCH HOLDER NEW
CERTIFICATE(S) EVIDENCING SUCH SECURITIES THEN HELD BY SUCH HOLDER.”

11. [Intentionally Omitted]

 

11



--------------------------------------------------------------------------------

12. No Reissuance. No Preferred Units acquired by the Company by reason of
redemption, purchase, conversion or otherwise shall be reissued.

13. No Senior Securities; Ranking. So long as any Preferred Units remain
outstanding, the Company and its subsidiaries shall not, without the affirmative
vote of the Holders of at least 75% of the outstanding Preferred Units, issue
any equity securities ranking senior to the Preferred Units with respect to
liquidation preference, distributions, the timing of redemption or voting
rights. The Preferred Units shall rank pari passu with the Existing Preferred
Units.

14. Severability of Provisions. If any right, preference or limitation of the
Preferred Units set forth in this Certificate of Designation (as this
Certificate of Designation may be amended from time to time) is invalid,
unlawful or incapable of being enforced by reason of any rule or law or public
policy, all other rights, preferences and limitations set forth in this
Certificate of Designation, which can be given effect without the invalid,
unlawful or unenforceable right, preference or limitation shall nevertheless
remain in full force and effect, and no right, preference or limitation herein
set forth be deemed dependent upon any such other right, preference or
limitation unless so expressed herein.

*    *    *    *    *

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Certificate of Designation has been duly executed this
30th day of December, 2008.

 

ATLAS PIPELINE PARTNERS, L.P.

By:

  ATLAS PIPELINE PARTNERS GP, LLC   General Partner  

By:

 

 

 

13



--------------------------------------------------------------------------------

EXHIBIT A

(To be Executed by Holder

in order to Convert Preferred Units)

CONVERSION NOTICE

FOR

10% CUMULATIVE CONVERTIBLE CLASS B PREFERRED UNITS

The undersigned, as a holder (“Holder”) of 10% Cumulative Convertible Class B
Preferred Units (“Preferred Units”) of Atlas Pipeline Partners, L.P. (the
“Company”), hereby irrevocably elects to convert                      Preferred
Units for Common Units of the Company according to the terms and conditions of
the Certificate of Designation for the Preferred Units as of the date written
below. The undersigned hereby requests that certificates for the Common Units to
be issued to the undersigned pursuant to this Conversion Notice be issued in the
name of, and delivered to, the undersigned or its designee as indicated below.
No fee will be charged to the Holder of Preferred Units for any conversion.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Certificate of Designation.

 

Conversion Information:

  NAME OF HOLDER:   By:   Print Name:   Print Title:   Date:   Print Address of
Holder:  

 

 

 

 

Issue Common Units to:

 

 

 

at:

 

 

 

 

If Common Units are to be issued to a person other than Holder,

Holder’s signature must be guaranteed below:

SIGNATURE GUARANTEED BY:

THE COMPUTATION OF NUMBER OF COMMON UNITS TO BE RECEIVED IS SET FORTH ON PAGE 2
OF THE CONVERSION NOTICE.

Page 1 of Conversion Notice

 

14



--------------------------------------------------------------------------------

Page 2 to Conversion Notice dated                      for:
                                         
                                                                                

                                                         (Conversion
Date)                                                 (Name of Holder)

COMPUTATION OF NUMBER OF COMMON UNITS TO BE RECEIVED

 

Number of Preferred Units converted:              units

  

Number of Preferred Units converted x Liquidation Value

   $             

Total dollar amount converted

   $                    

Conversion Price

   $             

Number of Common Units = Total dollar amount converted =

         

                                                         Conversion Price

  

Number of Common Units =

  

If the conversion is not being settled by DTC, please issue and deliver
             certificate(s) for Common Units in the following amount(s):

 

 

 

If the Holder is receiving certificate(s) for Preferred Units upon the
conversion, please issue and deliver              certificate(s) for Preferred
Units in the following amounts:

 

 

 